Case:20-01947-jwo Doc #:30 Filed: 06/05/2020 Page 1 of 7

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In re:
Chapter 11
BARFLY VENTURES, LLC, et al, Case No. 20-01947-jwb
Hon. James W. Boyd
Debtors.
/

 

RESPONSE OF INNOVO DEVELOPMENT GROUP, LLC TO DEBTORS’ MOTION
FOR THE ENTRY OF AN ORDER AUTHORIZING THE DEBTORS TO (I) REJECT
CERTAIN UNEXPIRED LEASES PURUSANT TO 11 U.S.C. §365, (Il) ABANDON
ANY REMAINING PERSONAL PROPERTY LOCATED AT THE LEASED PREMISES
PURUSANT TO 11 U.S.C. §554; AND (III) FIX A BAR DATE FOR CLAIMS OF
COUNTERPARTIES

NOW COMES Innovo Development Group, LLC (hereinafter “Innovo"), by and
through its attorney of record, Wardrop & Wardrop, P.C., and in response to Debtors’
Motion for the Entry of an Order Authorizing the Debtors to (I) Reject Certain Unexpired
Leases Pursuant to 11 U.S.C. §365, (Il) Abandon any Remaining Personal Property
Located at the Leased Premises Pursuant to 11 U.S.C. §554; and (Ill) Fix a Bar Date for
Claims of Counterparties (the “Motion”), states as follows:

BASIC FACTS

t Three of the Debtors (the “Tenant-Debtors”) lease property from Innovo.

The leased properties and Tenant-Debtors are:
" Port St. Lucie, Florida: HopCat— St. Lucie, LLC.
7 University City, Missouri: HopCat — St. Louis, LLC.
" Royal Oak, Michigan: HopCat — Royal Oak, LLC.

Z. Prior to the filing of the bankruptcy, each of the Tenant-Debtors were
involved in litigation with Innovo in which Innovo sought to evict the Tenant-Debtors on the
basis of failure to timely pay rent and other grounds. The Tenant-Debtors had fought
eviction on grounds that Innovo believes had no legal or factual basis.

3. Two of the members of Innovo are investors in, and were formerly members
Case:20-01947-jwo Doc #:30 Filed: 06/05/2020 Page 2 of 7

of the Board of Directors of, Barfly Ventures, LLC.

4. Relationships between the Tenant-Debtors, the Debtors and Innovo were
extremely strained at the time of the bankruptcy filing.

a At the time of filing, the Tenant-Debtors were many months behind in
payment of rentals obligations due and owing and there were other violations of the leases
outstanding.

6. Relationships between the Tenant-Debtors and Innovo were so bad that
police had been involved in the dispute between the Tenant-Debtor and Innovo at the
Royal Oak property.

f. Just prior to filing, without notice to Innovo, the Tenant-Debtors quickly
removed all of Debtors’ personal property from each of the sites, causing significant
damage to each of the sites. Removal of the personal property was not done in a
professional manner.

8. The Tenant-Debtors left the leased sites in extremely poor condition, leaving
behind trash and rubble, and not in the condition required by the terms of the leases.
Significant physical damage to each of the properties resulted from the Tenant-Debtors'
actions.

9. An estimate of the termination damages that can be asserted by Innovo,
(one year's basic rent) for each of the properties is:

= Port St. Lucie - $462,257.47
= Royal Oak - $472,249.86
« St. Louis - $617,681.00

10. The numbers above do not include CAM or additional charges that may be
allowable, nor do they take into account the alternative termination damages calculation
that is available to Innovo in the Bankruptcy Code.

11. In addition to the lease rejection claims, Innovo has additional claims for

damages to the properties.
Case:20-01947-jwo Doc #:30 Filed: 06/05/2020 Page 3 of 7

POSITION OF INNOVO

12. This bankruptcy was filed on Wednesday, June 3, 2020. Debtors did not
give notice of the filings to Innovo directly — Innovo had to learn of the filings through media
reports.

13. Innovo was able to secure bankruptcy counsel after 6:00 p.m. on
Wednesday, with first day hearings to be held only two full business days later.

14. | Counsel for Innovo has not had a full opportunity to review each of the
leases, meet with its client and review the prior litigation between the Tenant-Debtors and
Innovo so as to be fully up to speed and prepared for this Motion.

15. As the Court would expect, Innovo does not object to the Debtors’ (and
Tenant-Debtors’) Motion with respect to the act of rejection. To the extent it has not done
so already, Innovo is prepared to assume control of the properties and begin to lease the
properties again, and wishes to do so as promptly as possible.

16. __Innovo does, however, have certain reservations with respect to the Motion

and the specific relief requested by the Debtors.

OBJECTION NUMBER 1
ROYAL OAK LEASE AND INNOVO’S SECURITY
INTEREST IN THE ASSOCIATED LIQUOR LICENSE

17. | The Royal Oak lease is not totally executory. Included in the Royal Oak
lease is a grant of a security interest by the Tenant-Debtor to Innovo in the liquor license
associated with the property.

18. | Attached hereto as Exhibit A is Paragraph 4.3 of the Royal Oak lease which
grants Innovo a security interest in the liquor license associated with the Royal Oak
property.

19. Innovo perfected its security interest in the liquor license by filing a UCC-1
Financing Statement with the State of Michigan. A copy of the Financing Statement is

attached hereto as Exhibit B.
Case:20-01947-jwo Doc #:30 Filed: 06/05/2020 Page 4 of 7

20. The concern of Innovo is that the Order proposed by the Debtor does not
recognize that there is at least one non-executory provision in the Royal Oak lease (and
possible non-executory provisions in the other leases).

21. Innovo is concerned that if the current proposed Order is entered that
somehow the Order will be read to affect or negate Innovo’s security interest in the Royal
Oak liquor license and adversely affect any other non-executory provisions in the three
leases at issue.

Relief Requested: that the proposed Order be amended to recognize Innovo's
claims of a security interest in the Royal Oak liquor license and that the Order clearly state
that nothing in the Order affects Innovo's claim to a security interest in the liquor license,

and that the Order applies only to the executory provisions of each of the leases.

OBJECTION NUMBER 2
CLAIMS BAR DATE

22. The Motion requests that the Court set an expedited bar date for lease
termination claims.

23. | Nowhere in the Motion do the Debtors give a reason why these specific
creditors should be given a shorter time period than other creditors to file their claims in

this case.

24. The Debtors do not indicate that they intend to file an immediate Plan of
Reorganization. The Debtors have not filed a motion to set a claims bar date for other
creditors.

25. There appears to be no viable reason why these specific creditors should
have an expedited claims bar date.

Relief Requested: that the Debtors’ request for an expedited bar date be denied.

OBJECTION NUMBER 3
OBJECTIONS IN GENERAL TO THE ORDER

26. Like most bankruptcy Orders prepared by Debtors, the Order goes out of its
Case:20-01947-jwo Doc #:30 Filed: 06/05/2020 Page 5of 7

way to protect the rights and interests of the Debtors but not the rights and interests of
what is identified as a “Counterparty” in Debtors’ proposed Order. With respect to the
specific provisions of the Order, Innovo would request the following:
7 With respect to Paragraph 5, that it provide that Innovo’s Proof of
Claim need only to be filed on or before the general bar date
established by subsequent order of the Court:
= Paragraph 6 be expanded to provide that the Counterparties reserve
any and all rights they have against the Debtor and any other party of
interest, except as specifically provided in Paragraph 3.
" That the Counterparties do not waive any other claims they may have
against the Debtors, expect as specifically provided in Paragraph 3
and the applicable provisions of the Bankruptcy Court.
WHEREFORE, Innovo prays that the Court deny the specific relief requested by
the Debtors, that the Court grant relief to the Debtors only consistent with the Relief
Requested by Innovo in this Response to the Motion, and that the Court grant such other

relief as is just and equitable.
Respectfully submitted,

WARDROP & WARDROP, P.C.

Dated: June 5, 2020 By: iw Af awe

Robert F. Wardrop II (P31639) “
Business Address:

300 Ottawa Avenue, NW, Suite 150

Grand Rapids, MI 49503

(616) 459-1225

bkfilings@wardroplaw.com

 

483201060420.Response
Case:20-01947-jwo Doc #:30 Filed: 06/05/2020 Page 6 of 7

Tehbib st 4

Tenant if Tenant shall fail to re-open the Premises within the 30-day period, in which case
neither Landlord or Tenant shall have any further liability to the other except as expressly
survives the expiration of this Lease.

43. Liquor License; Security Interest

Tenant's Permitted Use includes Tenant being able to serve alcoholic beverages.
Landlord will reasonably cooperate with Tenant, at Tenant’s sole cost except as otherwise
provided for the payment of the Liquor License Allowance, to obtain all necessary approvals for
Tenant's Permitted Use including the transfer to Tenant of the State of Michigan Liquor Control
Commission Class C Resort Liquor License #142721, BID#164133 to serve alcoholic beverages
at the Premises (the "Liquor License"); provided that this shall not be deemed to require
Landlord to make any amendments to this Lease that affect the Landlord's rights or duties under
the Lease. Tenant’s ability or inability to obtain necessary approvals, licenses or permits to
operate its business at the Premises, including without limit the Liquor License, shall be a
contingency or a condition to the effectiveness of this Lease and Tenant's obligations under this
Lease only to the extent expressly provided in Section 21.22 below. Provided that Landlord paid
the Liquor License Allowance, upon Tenant's receipt of the Liquor License, Tenant shall grant
Landlord an exclusive security interest in the Liquor License that is superior to all other lien
holders but subject to any rights held by the Michigan Liquor Control Commission or as
otherwise provided by Applicable Laws. Provided Landlord paid the Liquor License Allowance,
then upon termination of the Lease, Tenant shall cooperate with Landlord in assigning the
Liquor License from Tenant to Landlord without Landlord paying any charge, fee or other
consideration to Tenant for such transfer (and the parties acknowledge that by each of them
entering into this Lease that constitutes adequate, sufficient and good consideration for such
Liquor License transfer). Tenant and Landlord each agrees to act in good faith and with all due
diligence, to use all commercially reasonable efforts, and to cooperate with one another to
effectuate as quickly as possible such security interest in and such transfer of the Liquor
License. Landlord and Tenant each agrees to execute all documents which are necessary to
effectuate such transfer. Landlord and Tenant acknowledge and agree that the Liquor License is
not transferable from, and may only be used at, the Premises.

44. Prohibited Uses
Landlord represents and warrants that:

(a) There are no exclusive uses in any existing leases that restrict Tenant's
Permitted Use of the Premises.

(b) it and its Affiliates shall not violate the Exclusive established for Tenant's benefit
in Section 1.1(u) above. Landlord acknowledges that one of Tenant's primary considerations in
investing Alterations into the Premises and entering into this Lease with Landlord is Landlord's
agreement to honor the Exclusive. In the event that Landlord or its Affiliates shall violate this
provision, Tenant shall give Landlord thirty (30) days’ notice and opportunity for Landlord to cure
the violation. If the violation is not cured within such period, Minimum Rent payable shall
immediately be reduced by fifty percent (50%) and the other rental charges shall be abated until
the violation is cured. Any reduction in the amount of rent payable by Tenant under this
provision shall be retroactive to the date on which such reduction was first permitted. Tenant
shall also have the right to pursue all remedies available by law or in equity including the right to
damages. Notwithstanding the foregoing, in the event of any default by Tenant under this Lease
beyond any applicable cure period not caused by Landlord's violation of this Lease, any such

44762315-5 11 Detroit_11509392_11
=
ao

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

Dog gL HleB 06/05/2020 Page 7 of 7

Michigan Department of State - Uniform Commercial Code

 

A. NAME & PHONE OF CONTACT AT FILER {optional)
Bodman Nancy Willson

Filing Number: 2017012300004
Filing Date and Time: UE/2 401 7 04:07 PM

 

B. E-MAIL CONTACT AT FILER (ootonal)
nwillson@bodmanlaw.com

‘Total Number of Pages: |

(This docement was fled electronically)

 

€. SEND ACKNOWLEDGEMENT TO: (Name and Addrass)
Bodman Nancy Willson
201 W. Big Beaver Road
Suite 500
Troy, Ml 48084 USA

 

THE ABOVE SPACE I5 FOR FILING OFFICE USE ONLY

 

 

1. DEBTOR'S NAME: Provide ony ona Dentor name (1a o¢ 1b) luge exact, full name, do net and, modify, o abtrewate any pan of the Debtor's nang), 4 any parl of he Indvidual Depiors
fare wil not tim ine 15, eave al of dem 1 bank, check here (aed proude tie kidwidua Debtor efoenation mem 10 of he Fimanong Staterant Addendum {Form UOCTAd)

 

1a. ORGAN ZATIONS MAME

HOPCAT-ROYAL OAK, LLC

 

 

 

oR

jo INDIVIDUALS SURNAME FIRST PERSONAL NAME ADDITONAL MAME/S INITIALS } SUPFIR
ic. MAILING ADDRESS city STATE |POSTAL CORE COUNTRY
35 Oakes Street #400 Grand Rapids MI 49503 USA

 

 

 

 

 

2 DEBTOR'S NAME: Frowde oa ena Debtor name (2a or 25) fuse exact, full name, do net on, medity, o aborewate any ga of the Denior’s sane), if any par of he Indivedial Danre’s
ane will not ffm line 2b, leave al of fem 2 bank, creck here (Jena oroude te ndidua Debtor mfoenaiion in tem 10 of he Fmanang Statement sddendin (Porn VOCTAd)

 

Za ORGAAIZATION'S NAME

 

2 INDIVIDUALS SURNAME

FIRST PERSONAL NAME A ODTTAOM AL MAMESSPHNITIALSS | SUFFIX

 

2c MMUNG ADDRESS

Jory : STATE [POSTAL COGE COUNTRY

 

 

 

4. SECURED PARTY'S NAME for NAME of ASSIGNEE of ASSIGNOR SECUR

ED PARTY). Peovide only one Secured Parly name {da ce do)

 

ja CRGANZATION'S MAME

INNOVO DEVELOPMENT GROUP, LLC

 

 

 

OR TS INOMOUALS SURNAME FIRST PERSONAL NAME ADOTHONAL MAMEPSHIMITL (S| SURF
3c, MAILING ADDRESS cir STATE [POSTAL CODE COUNTRY
1321 South Westnedge Avenue Kalamazoo Ml 49008 USA

 

 

 

 

 

4, COLLATERAL: This fnanong statement covers ine Idiowng collateral.

State of Michigan Liquor Control Commission Class C Resort Liquor License issued or to be issued to Debtor (under BID#244499 or
such other BID number, being the request to transfer Class C Resort Liquor License #142721 issued under BID#164 133) to serve
alcoholic beverages at the premises commonly known as 206 or 208 West Fifth Avenue, Royal Oak, Michigan, and any successive or
replacement licenses or renewals or reclassifications thereof, issued by the State of Michigan Liquor Control Commission (or any

successor agency or authority}.

 

5, Check anyif aualicatle and check goly ame box Callateral is [Jresel inva Trust (see
rs

a. Gnect only d acphcable art onack only one Box.

UCC1Ad, tern 17 ard krtructors} [Jeera admirrstered bya Dacedents Persona Regresentative

Go. Check onfy d applicable and check only one box.

 

[]Punte-finanes Transaction [7] Manutactired-Home Transaction =] A Dabine s 2 Transmitag Utty (lAgieurtural ben [7] Now UCC Fung

7. ALTERNATIVE DESIGNATION (4 appecaiie). [ltessceitessor LJ Consignes!Measignos [] Selansuyer oO HaleaMaiar aa Loaiaea Liner

8. OPTIONAL FILER REFERENCE DATA
11372-4 GMZinw

FILING OFFICE COPY — UCC FINANCING STATEMENT (Farm UCC1) (Rev. 04/20/11)
